Dmiages; burden of proof; mink breeding; sonic booms.— Plaintiffs, owners and operators of a mink ranch, seek to recover just compensation for an alleged taking of their property by defendant, claiming that sonic booms from high altitude supersonic overflights by United States Air Force aircraft caused a decrease in mink production to such a degree that they discontinued their mink business because it could not be conducted at a reasonable profit, and destroyed the economic value of the land as a mink ranch. The issues involved in this case are: (1) whether the sonic booms were the causation of the diminution in mink production, (2) whether damages resulting from high altitude supersonic flights in the navigable air space can constitute a taking compensable under the Fifth Amendment, and (3) whether, assuming arguendo that a taking did occur, plaintiffs’ claim is barred by the 6-year statute of limitations. On November 15, 1972 Commissioner Franklin M. Stone filed an opinion, findings of fact and recommended conclusion of law concluding that plaintiffs are not *755entitled to recover. This case came before the court on defendant’s motion that the court adopt the opinion and report of Commissioner Stone, no exceptions to or brief on the report having been filed by plaintiffs. Upon consideration thereof, the court agreed with the commissioner’s opinion, findings of fact and recommended conclusion of law on the first issue, namely that plaintiffs have failed to discharge their burden of proof by showing that the sonic booms were the causation of the diminution in mink production, the court finding it unnecessary to consider the second or third issues. On February 2, 1973, by order, the court adopted the said opinion, findings of fact and recommended conclusion of law on the first issue as the basis for its judgment in this case without oral argument, and concluded that plaintiffs are not entitled to recover and dismissed their petition.